DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, 12, 17, and 20 have been amended as per Applicant’s amendment filed on August 16, 2021.  Claims 7-11, 18, and 19 have been canceled.  Claims 1-6, 12-17, and 20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 12-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2014/0368753 A1, Published December 18, 2014) in view of Lee (US 2016/0110020 A1, Published April 21, 2016).
As to claim 1, Cheng discloses a touch display panel, comprising: 
a display function layer group configured to implement a display function and comprising a first electrode layer (Cheng at Fig. 7, in particular, display panel 118 including display electrode layer 124); 
a touch function layer group configured to implement a touch function and comprising a touch sensing layer (Cheng at Fig. 7, touch panel 120; ¶ [0029] discloses the touch panel 120 may include two sensor layers, whose structures and relative arrangements may be as the two sensor layers”)… 
a bonding layer group disposed between the display function layer group and the touch function layer group and comprising a transparent conductive layer, wherein the transparent conductive layer is configured to reduce capacitance between the touch function layer group and the first electrode layer during a touch phase (Cheng at Fig. 7, second transparent conductive layer 116; ¶ [0029] discloses “As a result, the second transparent conductive layer 116 serving as the shielding layer can reduce the capacitance formed between the conductive elements of the touch panel 120 and the display panel 118, so as to improve the sensing performance of the touch panel 120 and reduce the noise of the display panel 118.”).
Cheng does not expressly disclose that its two sensor layers comprise a touch signal detecting layer and a touch signal scan layer.
Cheng does not expressly disclose that a voltage of the transparent conductive layer and a voltage of the touch signal scan layer are the same during the touch phase, and 
a signal line is connected to the transparent conductive layer and another signal line is connected to the touch signal scan layer to provide voltages to the transparent conductive layer and the touch signal scan layer.

Lee also does disclose that a voltage of the transparent conductive layer and a voltage of the touch signal scan layer are the same during the touch phase (Lee at Fig. 8C, transmitting electrode 830 and AMOLED upper electrode 810 simultaneously receive voltage V1; ¶ [0050] discloses “In the exemplary embodiment of FIG. 8C, when the touch scan is performed, the driving circuit transmits the scan signal to the transmitting electrode (TX) 830, and if the driving signal is a pulse clock signal with a first voltage level V1 as shown in FIG. 8C, the same pulse clock signal can be simultaneously transmitted to the upper electrode 810 of the AMOLED display panel for driving to display, and since the voltage levels at the two electrodes are the same, the capacitor C.sub.RC formed therebetween can also be effectively eliminated”), and 
a signal line is connected to the transparent conductive layer and another signal line is connected to the touch signal scan layer to provide voltages to the transparent conductive layer and the touch signal scan layer (Lee at Fig. 7; Fig. 8C, signal lines for transmitting electrode 830 and AMOLED upper electrode 810 are necessarily present).
Cheng discloses a base touchscreen device upon which the claimed invention is an improvement.  Lee discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Cheng the teachings of Lee for the predictable result of eliminating the capacitance CRC 
As to claim 2, the combination of Cheng and Lee discloses the touch display panel according to claim 1, wherein the bonding layer group further comprises an encapsulation layer disposed on a surface of the transparent conductive layer closest to the display function layer group (Cheng at Fig. 7, first substrate 112).
As to claim 3, the combination of Cheng and Lee discloses the touch display panel according to claim 2, wherein the touch function layer group further comprises a first insulating layer disposed on a surface of the transparent conductive layer away from the display function layer group (Cheng at Fig. 7, adhesive 126 or second substrate 128).
As to claim 4, the combination of Cheng and Lee discloses the touch display panel according to claim 1, wherein the bonding layer group further comprises a first encapsulation layer disposed on a surface of the transparent conductive layer away from the display function layer group (Cheng at Fig. 7, second substrate 128) and 
a second encapsulation layer disposed on a surface of the transparent conductive layer closest to the display function layer group (Cheng at Fig. 7, first substrate 112).
As to claim 6, the combination of Cheng and Lee discloses the touch display panel according to claim 1, wherein the touch signal detecting layer and the touch signal scan layer are in a same layer (Cheng at ¶ [0029]).
As to claim 12, Cheng discloses a display device, comprising 

a display function layer group configured to implement a display function and comprising a first electrode layer (Cheng at Fig. 7, in particular, display panel 118 including display electrode layer 124); 
a touch function layer group configured to implement a touch function and comprising a touch sensing layer (Cheng at Fig. 7, touch panel 120; ¶ [0029] discloses “The touch panel 120 of this embodiment only has one layer of touch-control element layer, includes the first sensor series extending along a first direction and the second sensor series extending along the second direction that isolated from and cross each other, for example….  In other embodiments, the touch panel 120 may include two sensor layers, whose structures and relative arrangements may be as the two sensor layers”)… 
a bonding layer group disposed between the display function layer group and the touch function layer group and comprising a transparent conductive layer, wherein the transparent conductive layer is configured to reduce capacitance between the touch function layer group and the first electrode layer during a touch phase (Cheng at Fig. 7, second transparent conductive layer 116; ¶ [0029] discloses “As a result, the second transparent conductive layer 116 serving as the shielding layer can reduce the capacitance formed between the conductive elements of the touch panel 120 and the display panel 118, so as to improve the sensing performance of the touch panel 120 and reduce the noise of the display panel 118.”).

Cheng does not expressly disclose that a voltage of the transparent conductive layer and a voltage of the touch signal scan layer are the same during the touch phase, and 
a signal line is connected to the transparent conductive layer and another signal line is connected to the touch signal scan layer to provide voltages to the transparent conductive layer and the touch signal scan layer.
However, Lee discloses that its two sensor layers are a touch signal detecting layer and a touch signal scan layer (Lee at Fig. 8C, in particular, transmitting electrodes 830 and receiving electrodes 840).
Lee also does disclose that a voltage of the transparent conductive layer and a voltage of the touch signal scan layer are the same during the touch phase (Lee at Fig. 8C, transmitting electrode 830 and AMOLED upper electrode 810 simultaneously receive voltage V1; ¶ [0050] discloses “In the exemplary embodiment of FIG. 8C, when the touch scan is performed, the driving circuit transmits the scan signal to the transmitting electrode (TX) 830, and if the driving signal is a pulse clock signal with a first voltage level V1 as shown in FIG. 8C, the same pulse clock signal can be simultaneously transmitted to the upper electrode 810 of the AMOLED display panel for driving to display, and since the voltage levels at the two electrodes are the same, the capacitor C.sub.RC formed therebetween can also be effectively eliminated”), and 

Cheng discloses a base touchscreen device upon which the claimed invention is an improvement.  Lee discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Cheng the teachings of Lee for the predictable result of eliminating the capacitance CRC between a transmitting electrode and an AMOLED upper electrode (Lee at Figs, 8A, 8C; ¶ [0048], [0050]).
As to claim 13, the combination of Cheng and Lee discloses the display device according to claim 12, wherein the bonding layer group further comprises an encapsulation layer disposed on a surface of the transparent conductive layer closest to the display function layer group (Cheng at Fig. 7, first substrate 112).
As to claim 14, the combination of Cheng and Lee discloses the display device according to claim 13, wherein the touch function layer group further comprises a first insulating layer disposed on a surface of the transparent conductive layer away from the display function layer group (Cheng at Fig. 7, adhesive 126 or second substrate 128).
As to claim 15, the combination of Cheng and Lee discloses the display device according to claim 12, wherein the bonding layer group further comprises a first encapsulation layer disposed on a surface of the transparent conductive layer away from the display function layer group (Cheng at Fig. 7, second substrate 128) and 

As to claim 17, the combination of Cheng and Lee discloses the display device according to claim 12, wherein the touch signal detecting layer and the touch signal scan layer are in a same layer (Cheng at ¶ [0029]).
As to claim 20, Cheng discloses a method for driving a touch display panel, wherein the touch display panel comprises: 
a display function layer group configured to implement a display function and comprising a first electrode layer (Cheng at Fig. 7, in particular, display panel 118 including display electrode layer 124); 
a touch function layer group configured to implement a touch function and comprising a touch sensing layer (Cheng at Fig. 7, touch panel 120; ¶ [0029] discloses “The touch panel 120 of this embodiment only has one layer of touch-control element layer, includes the first sensor series extending along a first direction and the second sensor series extending along the second direction that isolated from and cross each other, for example….  In other embodiments, the touch panel 120 may include two sensor layers, whose structures and relative arrangements may be as the two sensor layers”)… 
a bonding layer group disposed between the display function layer group and the touch function layer group and comprising a transparent conductive layer, wherein the transparent conductive layer is configured to reduce capacitance between the touch function layer group and the first electrode layer during a touch phase (Cheng at Fig. 7, reduce the capacitance formed between the conductive elements of the touch panel 120 and the display panel 118, so as to improve the sensing performance of the touch panel 120 and reduce the noise of the display panel 118.”),
wherein the method comprises:  applying a same voltage signal to the transparent conductive layer…  during the touch phase (Cheng at ¶ [0029] discloses “When the touch-control display 100 is under operation, the second transparent conductive layer 116 may be floating, grounded, or be applied with a specific voltage, wherein the specific voltage is preferably less than or equal to the maximum driving voltage of the display panel 118 and greater than or equal to the minimum driving voltage of the display panel 118”).
Cheng does not expressly disclose that its two sensor layers comprise a touch signal detecting layer and a touch signal scan layer.
Cheng does not disclose applying a same voltage signal to the… touch signal scan layer during the touch phase.
However, Lee does disclose that the two sensor layers comprise a touch signal detecting layer and a touch signal scan layer (Lee at Fig. 8C, receiving electrodes 840 and transmitting electrodes 830).
Lee also discloses applying a same voltage signal to the… touch signal scan layer during the touch phase (Lee at Fig. 8C; ¶ [0050]).
Cheng discloses a base touchscreen device upon which the claimed invention is an improvement.  Lee discloses a comparable touchscreen device which has been RC between a transmitting electrode and an AMOLED upper electrode (Lee at Figs, 8A, 8C; ¶ [0048], [0050]).
Claims 5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Lee as applied to claims 4 and 15 respectively above, and in further view of Ye (US 2018/0267649 A1, Filed March 29, 2017).
As to claim 5, the combination of Cheng and Lee discloses the touch display panel according to claim 4.
The combination does not disclose that the touch function layer group further comprises a second insulating layer disposed on a surface of the first encapsulation layer away from the display function layer group.
However, Ye does disclose that the touch function layer group further comprises a second insulating layer disposed on a surface of the first encapsulation layer away from the display function layer group (Ye at ¶ [0008]-[0009] discloses “Among them, an insulating layer is layer-stacked above said encapsulation layer, touch electrodes of said touch electrode layer are embedded in a surface of said insulating layer that is far away from said encapsulation layer”).
Cheng discloses a base touchscreen device upon which the claimed invention is an improvement.  Ye discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Ye 
As to claim 16, the combination of Cheng and Lee discloses the display device according to claim 15.
The combination does not disclose that the touch function layer group further comprises a second insulating layer disposed on a surface of the first encapsulation layer away from the display function layer group.
However, Ye does disclose that the touch function layer group further comprises a second insulating layer disposed on a surface of the first encapsulation layer away from the display function layer group (Ye at ¶ [0008]-[0009] discloses “Among them, an insulating layer is layer-stacked above said encapsulation layer, touch electrodes of said touch electrode layer are embedded in a surface of said insulating layer that is far away from said encapsulation layer”).
Cheng discloses a base touchscreen device upon which the claimed invention is an improvement.  Ye discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Ye to that of Cheng for the predictable result of providing an OLED touch display screen that simplifies the encapsulation process and saving production cost (Ye at ¶ [0026]).

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 12-17, and 20 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
08/20/2021